DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I and Species 3 (Claims 1-3, 5-6, 9-10, 14-15 and 17) in the reply filed on 08/02/2021 is acknowledged.  Applicant’s statement regarding Species 4 (Fig. 8) is found persuasive. Accordingly, listed “Species 4” on last office action has been withdrawn.

Drawings
Figure. 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ookawa et al. (US 20160094082 A1).
Regarding Claim 1:
Ookawa teaches a coil component comprising:
(2, Fig. 1; para 0075) wound on a plane;
a lead-out conductor (2C, Fig. 1) led out on the same plane as the first coil conductor layer from an outer-circumferential end (P1, Fig. 1; para 0076) of the first coil conductor layer;
an insulating layer (1, Fig. 1; para 0073) laminated on the first coil conductor layer and the lead-out conductor; and
a second coil conductor layer (3, Fig. 1) laminated on the insulating layer and wound on a plane, 
wherein
the first coil conductor layer and the second coil conductor layer concentrically overlap with each other when viewed in a lamination direction (construed from Fig. 1), and
the lead-out conductor has a connecting portion (P2, Fig. 1) connected to the first coil conductor layer and provided with a coil extension part (construed from Fig. 1) extending to overlap with the second coil conductor layer when viewed in the lamination direction.

Regarding Claim 5:
As applied to claim 1, Ookawa teaches the first coil conductor layer has a thickness from 5 µm to 15 µm (see para 0091).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ookawa in view of Ito et al. (US 7453343 B2).
Regarding Claims 6 and 17:
As applied to claim 1 and, Ookawa discloses the instant claimed invention discussed above except for the coil conductor layer has an aspect ratio of from 1 to 2.5.
Ito discloses that coil conductor layer (e.g., 5, 7; Fig. 4) has an aspect ratio of from 1 to 2.5 (i.e., width 5 µm<W1<36 µm, thickness can be T<5x<W1, will have an aspect ratio of 1 to 2.5) {Col. 7, lines 50-63}.
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to use conductor layer with aspect ratio from
1 to 2.5 as taught by Ito to the coil structure of Ookawa to provide an inductor of miniature size for compact electronic circuits and obtain an effective high frequency transmission.

Allowable Subject Matter
Claims 2, 9, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also, independent claim 3 and its dependent 10, 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, and the instant invention regarding: when viewed in the lamination direction, the lead-out conductor has an intersecting portion intersecting with the second dummy conductor layer and provided with a dummy extension part extending to overlap with the second dummy conductor layer, in combination with the remaining features of Claims 2 and 3. Claims {9, 14} and {10, 15} depend on claims 2 and 3, respectively. Therefore, claims {9, 14} and {10, 15} are also allowed. The most relevant prior art references are as follows: 
(i) Kudo teaches (US 20070199734 A1) in Fig. 1 (see para 0067) that the floating dummy patterns 15 and the removal dummy patterns 18 are formed along layer surfaces of the respective conductive pattern layer, and the floating dummy patterns 15 and the removal dummy patterns 18 are formed from the same material as that for 
(ii) Nakamura teaches (US 20070199734 A1) in Fig. 5 (see para 0231) that The metal layers 61D to 67D serving as dummy patterns are arranged in each structural body 41 to 47. Thus, the difference in the shape of the metal layer becomes small in the structural bodies 41 to 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837